

Exhibit 10.3


 


 


 
AuraSource, Inc.
 


 


 


 


 
And
 


 


 


 


 
Société Guinea Consultant International (LTD) Sarl.,
 


 


 


 


 


 


 


 
EXPLORATION LICENSE TRANSFER AGREEMENT
 


 












Effective as of September 10, 2008

 
 

--------------------------------------------------------------------------------

 



 
 
EXPLORATION LICENSE TRANSFER AGREEMENT
 
 
THIS EXPLORATION LICENSE TRANSFER AGREEMENT (hereinafter referred to as “this
Agreement”) is executed to be effective as of this September 10, 2008.
 
BETWEEN
 
SOCIÉTÉ GUINEA CONSULTANT INTERNATIONAL (LTD) SARL. (hereinafter referred to as
the “Party A”); and
 
AuraSource, Inc.(hereinafter referred to as “Party B” or the “Company”).
 
WHEREAS  Party A has represented that Party A owns an exploration license in The
Republic of Guinea for gold and associated metals, covering acreage of 107 km2
in the precinct of ____________, as reflected in that certain Decision No.
______________________issued by the The Ministry of the Mine and Geology of the
Republic of Guinea, which   provides for a term of two years from
____________(hereinafter the “Exploration License”); and


WHEREAS Party B desires to acquire and purchase, and Party A desires to sell and
transfer to Party B, the Exploration License and all rights thereunder, all on
the terms and subject to the conditions set forth herein; and


WHEREAS subject to the satisfactory completion of its due diligence, review and
investigation of the territory covered by the Exploration License and Party B’s
determination that the results of such review and investigation reflect
convincing evidence that the territory contains minerals and precious metals (of
a quantity and quality adequate for Party B’s purposes and business objectives),
Party B desires to issue to Party A, and Party A desires to acquire and
purchase, 10,000,000 shares of Company A’s common stock (the “Shares”) as full
consideration for acquiring the Exploration License and all rights thereunder
under the terms of this Agreement.


NOW THEREFORE, the Parties hereby agree as follows:


SECTION 1 - APPLICATION AND TRANSFER OF NEW EXPLORATION LICENCE
 
1.1           Immediately following the execution of this Agreement, Party A
shall prepare and submit to the relevant administrative and/or governmental
authority (or authorities) all documents, instruments and certificates necessary
to transfer the Exploration License to Party B. Party A shall ensure that the
Exploration License is transferred to Party B within 30 calendar days after the
execution of this Agreement.  Except as expressly set forth herein, the new
exploration license to be issued to Party B (“New Exploration License”) shall
contain the same terms, conditions and provisions as those set forth in the
Exploration License issued to Party A.
 
1.2           Without limiting the generality of the foregoing, the New
Exploration License shall confirm the rights and privileges granted to Party B,
including without limitation, exploration rights for a term of no less than two
(2) years from the date of issuance of the New Exploration License.  Further,
without limiting the generality of the foregoing, the New Exploration License
shall provide rights for commercial exploitation and extraction of minerals and
precious metals, all on terms acceptable to Party B.
 
SECTION 2 – ASSISTANCE
 
2.1           From time to time Party B may desire to acquire additional,
ancillary and/or expanded rights and licenses under or pursuant to the New
Exploration License and/or with respect to the territory covered by such license
(collectively, all such additional, ancillary and/or expanded rights and
licenses, the “Additional Exploration Licenses”).  Party A hereby covenants and
agrees to provide such assistance and support as may be requested by Party B in
connection with Party B’s application for any and all such Additional
Exploration Licenses free of charge, including without limitation, assistance
and support in connection with Party B’s efforts to secure regulatory and other
governmental approvals for engaging in the commercial exploitation, extraction
and transportation of minerals and precious metals.
 
2.2           In addition to assistance in connection with applications for
securing the rights and licenses contemplated hereunder, the parties expect and
envision that Party B will require assistance in connection with Party B’s
operations and its efforts to secure preferential treatment from and harmonizing
relationships with local, provincial and state government where possible (all
such assistance is collectively referred to herein as “Additional
Assistance”).  Party A hereby covenants and agrees to provide such Additional
Assistance as Party B may request from time to time after the date
hereof.  Party A and Party B shall agree on the fees or rates to be charged by
Party A for the Additional Assistance, provided, however, that such fees or
rates shall be reasonable and commensurate with fees charged by Party A and/or
other parties with respect to similar types of services.
 
2.3           Party A agrees to execute such further documents, instruments
and/or certificates and to take such other actions as are necessary to carry out
the transactions contemplated by this Agreement and to secure the rights,
licenses and approvals contemplated hereby (including without limitation, the
Exploration License, the Additional Exploration Licenses and/or ancillary or
related approvals from governmental authorities).
 
SECTION 3 – PURCHASE PRICE; CONSIDERATION
 
As full consideration for the sale and transfer by Party A of the New
Exploration License and the other covenants, agreements and obligations
undertaken by Party A hereunder, Party B agrees to issue the Shares to Party A,
all in accordance with the terms and provisions hereof and subject to the
conditions and restrictions set forth herein.
 
(a)           Party B shall issue the Shares in the name of Party A within 10
days after (i) execution and delivery of this Agreement by all parties in
accordance with the terms hereof and (ii) satisfaction of each and all of the
conditions precedent set forth in Section 3(b) hereof.  Subject to the
satisfaction of the conditions set forth in Section 3(b), the Shares shall be
placed and held in escrow (by the Company) and shall be released from escrow on
the terms, and subject to the conditions and restrictions, set forth in Section
3(c), Section 3(d) and Section 4 hereof.
 
(b)           Without limiting such further conditions and provisions set forth
in Section 3 and Section 4 hereof, the obligations of Party B under this
Agreement shall be conditioned on and subject to the satisfaction of each and
all of the following conditions:
 
·  
Party B’s receipt of documents, instruments and certificates signed and issued
by authorized governmental or administrative authorities evidencing the transfer
to Party B of the rights and licenses granted under the Exploration License.

 
·  
The issuance and transfer of the New Exploration License to Party B and Party
B’s receipt of documents, instruments and certificates signed and issued by
authorized governmental or administrative authorities evidencing the New
Exploration License and Party B’s ownership of related exploration rights and
licenses, including without limitation, rights to commercially exploit, extract
and transport minerals and precious metals, all in accordance with the terms
contemplated herein and otherwise on terms acceptable to Party B.

 
·  
Completion of Party B’s due diligence review and investigation to the
satisfaction of Party B.

 
·  
Party B’s receipt of a legal opinion issued by a qualified attorney in the
Republic of Guinea in form and substance to the reasonable satisfaction of Party
B (“Legal Opinion”), in respect of the legal, financial and tax aspects of New
Exploration License and other matters as Party B may reasonably require in
connection with the operations of the businesses authorized or granted under the
Exploration License and the New Exploration License.

 
(c)           Subject to such further conditions and provisions set forth in
this Section 3 and Section 4 hereof, the Shares shall be released from escrow
and delivered to Party A upon satisfaction of each and all of the following
conditions:


·  
Party B’s completion of a site survey and geological investigation reflecting
mining capacity capable of producing X amount of gold deposits or other precious
metals (“Site Survey”), as well as Party B’s receipt of such other surveys and
studies reflecting reserves, soil and geological conditions and other matters to
the satisfaction of Party B.



·  
Receipt of all required consents and approvals of governmental and/or regulatory
authorities and/or other third parties as are or may be necessary for the
consummation of the transactions contemplated hereby and Party B’s ability to
engage in the exploration activities contemplated hereby and/or commercially
exploit, extract and transport minerals and precious metals (in such quantities
and of such qualities that are adequate for the purposes and business objectives
of Party B, all as determined by Party B).



·  
Absence of any materially adverse conditions or circumstances affecting Party
A’s rights under the Exploration License, Party B’s operations or Party B’s
rights or ability to engage in exploration or other activities contemplated
hereby or otherwise commercially exploit, extract and transport minerals and
precious metals (in such quantities and of such qualities that are adequate for
the purposes and business objectives of Party B, all as determined by Party B).



(d)           If any of the conditions specified in Section 3(b) or Section 3(c)
shall not have been satisfied, this Agreement shall be terminated and, in the
case of the failure to satisfy the conditions set forth in Section 3(b), Party B
shall have no obligation to consummate any transaction hereunder or any other
obligation whatsoever and, in the case of the failure to satisfy the conditions
set forth in Section 3(c), the Shares shall be released from escrow and returned
to Party B for cancellation by Party B, and Party A shall have no right to
receive any of the Shares or any other consideration or payment whatsoever under
or pursuant to this Agreement.


SECTION 4 – ESCROW AND PLEDGE OF SHARES


4.1           Deposit in Escrow.  Upon issuance, the certificates for the Shares
shall be deposited in escrow with the Company to be held in accordance with the
provisions of this Section 4.  Each deposited certificate shall be accompanied
by a duly executed Assignment Separate from Certificate in the form of
Exhibit B.  The deposited certificates, together with any other assets or
securities from time to time deposited with the Company pursuant to the
requirements of this Agreement, shall remain in escrow until such time or times
as the certificates (or other assets and securities) are to be released or
otherwise surrendered for cancellation in accordance with Section 4.3.
 
4.2           Recapitalization.  All cash and stock dividends on the Shares (or
other securities at the time held in escrow) (including dividends in the form of
any stock dividend, stock split, recapitalization or other change affecting the
Company’s outstanding common stock as a class effected without receipt of
consideration or in the event of any reorganization transaction), any new,
substituted or additional securities or other property which is by reason of
such trans­action distributed with respect to the Shares (or such other
securities at the time held in escrow) shall be immediately delivered to the
Secretary of the Company to be held in escrow under this Section 4, in
accordance with the escrow requirements of Section 4.1.
 
4.3           Release/Surrender.  The Shares, together with any other assets or
securities held in escrow hereunder, shall be subject to the following terms and
conditions relating to their release from escrow or their surrender to the
Company for cancellation:
 
(a)           The certificates for the Shares (as well as all other
corresponding assets and securities) shall be released from escrow and delivered
to Party A, if requested by Party A, only upon satisfaction of each and all of
the conditions set forth in Section 3(b) hereof.
 
(b)           If any of the conditions shall not have been satisfied (or waived
by Party B, at its sole and absolute discretion) by the Outside Date (defined
below), the certificates for the Shares (as well as all other corresponding
assets and securities) shall be released from escrow and delivered to Party B,
and this Agreement shall be terminated in accordance with the terms
hereof.   For the purposes hereof, the term “Outside Date” means December 31,
2008 (or such later date as may be agreed upon by the parties hereto).
 
(c)           Should the Shares (as well as all other corresponding assets and
securities) be released from escrow under the immediately preceding clause, then
the escrowed certificates for such Shares (together with any other assets or
securities issued with respect thereto) shall be delivered to the Company for
cancellation, and Party B shall have no further rights with respect to such
Shares (or other assets or securities).
 
4.4           Pledge.  Party A agrees and acknowledges that, upon issuance, the
Shares shall be pledged to Party B as collateral to secure the obligations of
Party A under this Agreement, pursuant to terms of a pledge agreement in a form
acceptable to Party B (the ‘Pledge Agreement”).  The Company’s obligation to
issue the Shares shall be conditioned on Party A’s execution and delivery of the
Pledge Agreement.
 
SECTION 5 – INVESTMENT REPRESENTTIONS


Party A represents and warrants that each and all of the representations and
statements set forth on Exhibit A hereto is true and accurate, and all such
representations and statements are hereby incorporated herein by reference and
made a part hereof as if fully set forth herein.  In addition to the following
trading restrictions imposed by the Securities Act, Party A hereby acknowledges
that the Shares may be subject to additional resale restrictions and a legend
shall be placed upon the Shares evidencing these restrictions:


(a)           Neither Party A nor any permitted transferee of the Shares may
sell securities of the Company constituting more than 10% of the daily volume of
the Company’s common stock outstanding on any given day; and


(b)          Neither Party A nor any permitted transferee of the Shares may sell
more than 400,000 shares of common stock of the Company in any calendar month.
 
SECTION 6 - COVENANTS AND OBLIGATIONS OF THE PARTIES
 
6.1           Covenants and obligations of Party A:


(a)           After the Agreement has been signed, Party A shall immediately
prepare the required documents to apply for the New Exploration License and its
transfer.


(b)           Party A shall bear all costs relating to the application and
transfer of the New Exploration License. Party A shall provide Party B with true
copies of all documents submitted to the Republic of Guinea authorities in
relation to such application and transfer.


(c)           Party A shall be responsible for all liabilities and debts in
respect of the Exploration License and/or the New Exploration License or its
related work which accrued on or prior to the transfer of the New Exploration
License to Party B, including but not limited to environmental pollutions, land
and forest rentals, related taxes, and management and construction fees.
 
(d)           Party A shall comply with all applicable laws in connection with
the performance of each and all of the obligations under this Agreement.
 
 
(e)           Party A shall provide to Party B periodic reports concerning the
status of its efforts in prosecuting any applications for rights and licenses
and/or securing approvals from applicable governmental authorities with respect
to the licenses, rights and transactions contemplated hereby.
 
(f)           Party A shall transfer the Exploration License and the previous
mineral data to Party B in accordance with the provisions of this Agreement.
 
6.2           Covenants and obligations of Party B:
 
(a)           Party B shall issue the Shares in accordance with the terms set
forth herein.


(b)           After signing this Agreement, Party B will positively assist Party
A in transferring the New Exploration License and its relevant mineral data.


(c)           After obtaining the New Exploration License which confirms its
ownership of the exploration right and the relevant mineral data, Party B will
carry on the Site Survey action in accordance with Guinea relative law,
regulation and rule requirements.
 
SECTION 7 - REPRESENTATIONS AND WARRANTIES
 
 
7.1            Each of Party A and Party B represents and warrants to the other
party hereto that:
 
(a)           Such party has the requisite power and authority to sign and enter
into, and to grant the rights under, this Agreement, and has the requisite power
and authority, and the ability, to fully perform all the obligations contained
in the Agreement.
 
(b)           Such party is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.
 
7.2           Party A hereby represents and warrants to Party B that:
 
(a)           Party A lawfully and exclusively owns the Exploration License, and
all rights, interest and title to the licenses granted thereunder, as well as
other rights and privileges granted by Party A hereunder (or that Party A has
agreed to grant and/or make available hereunder), free and clear of any
mortgage, pledge, claims, charges, liens or other encumbrance of any
nature.  Party A has not granted, assigned or transferred, or agreed to grant,
assign or transfer, any rights, licenses or privileges under the Exploration
License to any party (other than Party B under the terms hereof).  Party A has
not received any notice or claim challenging any such ownership rights of Party
A or suggesting that any other person has any claim of legal or beneficial
ownership or rights with respect thereto, nor, to the best of the knowledge of
Party A, is there a reasonable basis for any such notice or claim.
 
(b)           Party A enjoys exclusive exploration rights for the minerals
within the term and geographical area indicated in the Exploration License. The
Exploration License is in full force and effect and in good standing under the
laws of Guinea and has been validly and legally acquired.  Party A has not
granted to any person (other than Party B under the terms hereunder) any rights
or interest in the Exploration License and/or the rights, licenses or privileges
granted thereunder.


(c)           Party A has not done or omitted to do, nor will do or omit to do,
any act or thing that would or might impair, encumber, or diminish Party B’s
full enjoyment of the rights and privileges granted under this Agreement (or
that Party A has agreed to grant and/or make available under this Agreement). .
 
(d)           Party A has not received notice of nor has any knowledge of any
proposal to terminate or vary the terms of or rights attaching to the
Exploration License from any government or regulatory authority.
 
(e)           All work and activities of whatsoever nature carried out under or
pursuant to the Exploration License by Party A or by third parties have been
carried out in compliance with all applicable laws and regulations, including
environmental laws and regulations, health and safety laws and regulations and
laws and regulations governing the mining, extraction and handling of minerals
and precious metals.
 
(f)           No government department, military unit, organization, company,
collective or any other entity or individual has any legal rights or privileges
over any of the Exploration License or the relevant mineral data except for
Party A.
 
(g)           All necessary annual examinations, reports, payments and minimum
exploration expenditures have been made and all other requirements to maintain
the Exploration License have been fulfilled by Party A.
 
(h)           The information provided by Party A to Party B are the last
exploration report and corresponding drawings within the area covered by the
Exploration License and that would be covered by the New Exploration License.
 
(i)           No consent, approval or authorization of, or registration or
filing with, any governmental authorities or any other person is required in
connection with the execution or delivery of this Agreement or (except as
expressly disclosed herein) the delivery of other agreements or documents
contemplated by this Agreement or the consummation of the transactions
contemplated hereby.
 
(j)           The execution and delivery of this Agreement and the other
documents and agreements contemplated hereby, and the performance of the
obligations and consummation of the transactions contemplated hereunder and
thereunder, does not and shall not (either directly or indirectly) (i) conflict
with or violate any organizational documents of Party A or the terms of any
agreement or arrangement (whether oral or written) between it and a third party,
or any other obligations Party A has to a third party, (ii) result in the
imposition of any liens, charges, claims or other encumbrances (other than the
rights of Party B hereunder) upon any of the rights or privileges granted
hereunder (or that Party A has agreed to grant and/or deliver hereunder), (iii)
violate or conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice, report or other filing
(whether with a governmental authority or other third party) under the
Exploration License or any of the other agreements or documents referenced
herein to which Party A is currently a party or by which Party A is bound or
which are currently in place and relate to the rights and privileges granted
under or pursuant to the Exploration License, or (iv) result in a breach or
violation by Party A of any of the terms, conditions or provisions of any
applicable law or regulation.
 
(k)           Party A is and has been in compliance with all laws or regulations
in connection with (or applicable to) the acquisition, maintenance and/or
exercise of rights, licenses or privileges granted  or made available under or
pursuant to the Exploration License.  Party A has received no notice and to the
best of the knowledge of Party A there are no threatened or alleged claims of
violation, liability or potential responsibility under any law or regulation
affecting the rights, licenses or privileges granted or made available under or
pursuant to the Exploration License.  Party A has never conducted any internal
investigation with respect to any such violation (whether actual, potential or
alleged) of any law or regulation by any of its directors, officers, employees
or representatives.
 
(l)           Party A possesses all governmental authorizations necessary to
exercise the rights and privileges under the Exploration License.  Party A is
not in default (with or without notice or lapse of time, or both) under any such
governmental authorization.  There are no proceedings pending, nor to the best
of the knowledge of Party A, threatened, that seek the revocation, cancellation,
suspension, failure to renew or adverse modification of any such governmental
authorization.
 
(m)           Party A has complied in all respects with all the terms and
conditions of the Exploration License and any other documents and/or instruments
relating to the rights and privileges granted under or pursuant to the
Exploration License. No termination or default, cure notice or show cause notice
is currently in effect or has been issued or, to the best of the knowledge of
Party A, is expected with respect to any of the Exploration License, or the
rights, licenses and/or privileges granted or made available (or to be granted
and/or made available) by Party A hereunder or thereunder. Neither any
governmental authority nor any other person has notified Party A, either in
writing or, to the best of the knowledge of Party A, orally, that Party A (or
any representatives or agents of Party A) has breached or violated any laws,
regulations, certification, representation, clause, provision or requirement
pertaining to the Exploration Licenses and/or any such rights, licenses or
privileges.
 
(n)           The rights, license and/or privileges granted or made available
(or purported to be granted or made available) under or pursuant to the
Exploration License are (and each of them is) valid and enforceable.  To the
best of the knowledge of Party A, no reasonable basis exists for any claim that
any of such rights, licenses or privileges is either invalid or unenforceable.
Party A has not taken any action or failed to take any action that would result
in the abandonment, cancellation, forfeiture, relinquishment, invalidation,
waiver or unenforceability of any of such rights, licenses or privileges.
 
(o)           Neither Party A, nor any activities conducted by Party A, nor the
exercise of rights by Party A, under, in connection with or in relation to, the
Exploration License have infringed upon, misappropriated or violated, or
infringe upon, misappropriate or violate any rights or property of any other
person; and Party A has not received any notice or claim asserting that any such
infringement, misappropriation or violation has occurred or is occurring, nor,
to the best of the knowledge of Party A, is there any reasonable basis for such
a claim.  To the best of the knowledge of Party A, no person is infringing upon,
misappropriating or violating any of the rights or licenses granted or made
available (or purported to be granted or made available) under the Exploration
License or with respect to the exploration of minerals or precious metals within
the territory covered by the License.
 
(p)           Party A is capable of taking all necessary actions to facilitate
the transfer of the New Exploration License in this Agreement.
 
(q)           No representations or warranties by Party A in this Agreement (i)
contains or will contain any untrue statement of a material fact, or (ii) omits
or will omit to state, when read in conjunction with all of the information
contained in this Agreement any material fact necessary to make the statements
or facts contained therein not misleading.
 
SECTION 8- INDEMNIFICATION AND LEGAL PROCEEDINGS
 
8.1           Indemnification.   All representations and warranties contained in
this Agreement shall survive the consummation of the transactions contemplated
hereby and shall remain in full force and effect indefinitely.  Each of the
Parties hereto shall indemnify the other Party hereto, and such other Party’s
affiliates, and their respective successors, assigns, officers, directors,
stockholders, employees and agents (collectively, the “Indemnified Parties”)
against, and hold them harmless from, any losses, claims, actions, suits,
proceedings, damages, liabilities or expenses of whatever nature or kind
(“Losses”), including any investigation expenses incurred by any Indemnified
Parties, whether such Loss exists or accrues before, on or after the date
hereof, directly or indirectly arising or resulting from, based upon or relating
to: (a) any inaccuracy or breach of any representation or warranty made or given
by such Party under this Agreement or any other documents, agreements or
instruments delivery by such Party in connection with the transactions
contemplated by this Agreement; or (b) any non-fulfillment of any covenant or
agreement of such Party under this Agreement or any other documents, agreements
or instruments delivered by such Party in connection with the transactions
contemplated by this Agreement..  Party A shall indemnify Party B, and its
affiliates, and their respective successors, assigns, officers, directors,
stockholders, employees and agents (collectively, the “Indemnified Party B
Persons”) against, and hold them harmless from, any Losses, including any
investigation expenses incurred by any Indemnified Party B Persons, whether such
Loss exists or accrues before, on or after the date hereof, directly or
indirectly arising or resulting from, based upon or relating to: (i) any breach
of any representation or warranty of Party A contained in this Agreement or any
certificate executed by Party A in connection with the transactions contemplated
hereby; (ii) the breach of any covenant of Party A contained in or contemplated
by this Agreement;(iii) taxes imposed on Party A with respect to tax periods
preceding the date hereof; or (vi) any liabilities arising from, based upon or
relating to (directly or indirectly) any activities or operations conducted by
Party A in the territory covered by the Exploration License or the exercise of
rights under the Exploration License; or (v) any expenses or costs incurred in
connection with the transactions contemplated by this Agreement.
 
8.2           No Indemnification.   This indemnity will not apply in respect of
an Indemnified Party or any Indemnified Party B Person in the event and to the
extent that a court of competent jurisdiction in a final judgment shall
determine that the Indemnified Party was grossly negligent or guilty of wilful
misconduct.
 
8.3           Claim of Indemnification.   The Parties hereto agree to waive any
right they might have of first requiring the Indemnified Party to proceed
against or enforce any other right, power, remedy, security or claim payment
from any other person before claiming this indemnity.
 
8.4           Notice of Claim.   In case any action is brought against an
Indemnified Party in respect of which indemnity may be sought against any of the
Parties hereto, the Indemnified Party will give the relevant Party hereto prompt
written notice of any such action of which the Indemnified Party has knowledge
and such Party will undertake the investigation and defence thereof on behalf of
the Indemnified Party, including the prompt consulting of counsel acceptable to
the Indemnified Party affected and the payment of all expenses.  Failure by the
Indemnified Party to so notify shall not relieve any Party hereto of such
Party’s obligation of indemnification hereunder unless (and only to the extent
that) such failure results in a forfeiture by any Party hereto of substantive
rights or defences.
 
8.5           Settlement.   No admission of liability and no settlement of any
action shall be made without the consent of each of the Parties hereto and the
consent of the Indemnified Party affected, such consent not to be unreasonably
withheld.
 
8.6           Legal Proceedings.   Notwithstanding that the relevant Party
hereto will undertake the investigation and defence of any action, an
Indemnified Party will have the right to employ separate counsel in any such
action and participate in the defence thereof, but the fees and expenses of such
counsel will be at the expense of the Indemnified Party unless:
 
(a)          such counsel has been authorized by the relevant Party hereto;


(b)          the relevant Party hereto has not assumed the defense of the action
within a reasonable period of time after receiving notice of the action;


(c)          the named parties to any such action include that any Party hereto
and the Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or


(d)          there are one or more legal defenses available to the Indemnified
Party which are different from or in addition to those available to any Party
hereto.


 
8.7           Contribution.   If for any reason other than the gross negligence
or bad faith of the Indemnified Party being the primary cause of the loss claim,
damage, liability, cost or expense, the foregoing indemnification is unavailable
to the Indemnified Party or insufficient to hold them harmless, the relevant
Party hereto shall contribute to the amount paid or payable by the Indemnified
Party as a result of any and all such losses, claim, damages or liabilities in
such proportion as is appropriate to reflect not only the relative benefits
received by any Party hereto on the one hand and the Indemnified Party on the
other, but also the relative fault of the Parties and other equitable
considerations which may be relevant.  Notwithstanding the foregoing, the
relevant Party hereto shall in any event contribute to the amount paid or
payable by the Indemnified Party, as a result of the loss, claim, damage,
liability, cost or expense (other than a loss, claim, damage, liability, cost or
expenses, the primary cause of which is the gross negligence or bad faith of the
Indemnified Party), any excess of such amount over the amount of the fees
actually received by the Indemnified Party hereunder.
 
8.8           Limitations on Indemnification Obligations.  Notwithstanding
anything contained herein to the contrary, under no circumstances shall Party
B’s total liability of any kind arising out of or related to this Agreement,
regardless of the forum and regardless of the forum and regardless of whether
any action or claim is based on contract, tort, strict liability, infringement
or any other legal right, exceed the amount of proceeds that Party B actually
generates in connection with the exercise of its rights under the New
Exploration License.
 
SECTION 9 NON-DISCLOSURE
 
All information relating to the Agreement and the transaction contemplated
therein shall be treated as confidential and no public disclosure shall be made
by any Party without the prior approval of Party B.  Notwithstanding the
provisions of this Section, the Parties hereto agree to make such public
announcements and disclosure as may be required by or under applicable law,
including without limitation, disclosure to the regulatory or governmental
authorities of this Agreement (but only if the disclosing Party notifies the
other Party hereto of such proposed disclosure and affords such Party the
opportunity to seek confidential treatment and then only discloses such portion
of the information that is required to be disclosed by or under applicable law).
 
SECTION 10 - ASSIGNMENT AND AMENDMENT
 
10.1           Assignment.   Save and except as provided herein, no Party hereto
may sell, assign, pledge or mortgage or otherwise encumber all or any part of
its respective interest herein without the prior written consent of all of the
other Parties hereto.
 
10.2           Amendment.   This Agreement and any provision thereof may only be
amended in writing and only by duly authorized signatories of each of the
respective Parties hereto.
 
SECTION 11-FORCE MAJEURE
 
11.1           Events.   If any Party hereto is at any time prevented or delayed
in complying with any provisions of this Agreement by reason of strikes,
walk-outs, labour shortages, power shortages, fires, wars, acts of God,
earthquakes, storms, floods, explosions, accidents, protests or demonstrations
by environmental lobbyists or native rights groups, delays in transportation,
breakdown of machinery, inability to obtain necessary materials in the open
market, unavailability of equipment, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
that Party, then the time limited for the performance by that Party of its
respective obligations hereunder shall be extended by a period of time equal in
length to the period of each such prevention or delay.
 
11.2           Notice.   A Party shall, within seven calendar days, give notice
to the other Parties of each event of force majeure under Section 11.1
hereinabove, and upon cessation of such event shall furnish the other Parties
with notice of that event together with particulars of the number of days by
which the obligations of that Party hereunder have been extended by virtue of
such event of force majeure and all preceding events of force majeure.


SECTION 12 - TERMINATION
 
12.1           Termination.   Either Party shall have the right to terminate
this Agreement during the Term: (i) upon a material default or breach by the
other Party of any of its obligations under this Agreement, unless (in the case
of any default that is capable of being cured or remedies) within thirty (30)
calendar days after written notice of such default, the defaulting Party
remedies such default; or (ii) if the other becomes insolvent or seeks
protection under any bankruptcy, receivership, trust, deed, creditor's
arrangement, or comparable proceeding, or if any such proceeding is instituted
against the other and not dismissed within one hundred twenty (120) days.  In
addition to the foregoing it is hereby acknowledged and agreed by the Parties
hereto that this Agreement will be terminated in the event that the conditions
specified in Section 3(b)  or (c) hereinabove have not been satisfied or waived
at or before the Outside Date.  This Agreement may also be terminated in writing
signed by each of the Parties.
 
 12.2           Effect of
Termination.                                             Upon termination of
this Agreement, this Agreement shall be without force or effect and all
obligations hereunder shall be terminated; provided, however, that the
obligations under Article 8, Article 13 and Article 14 shall remain in full
force and effect and shall survive any termination of this Agreement; and
provided further that nothing shall relieve any Party of such Party’s
obligations arising under this Agreement at any time before termination of this
Agreement.  Nothing contained herein is intended to limit or affect either
Party’s rights to pursue claims associated with any default, breach or violation
of this Agreement during the Term (regardless of whether or not the Agreement
shall have been terminated).
 
SECTION 13 - NOTICE
 
13.1           Notice.  Each notice, demand or other communication required or
permitted to be given under this Agreement shall be in writing and shall be sent
by prepaid registered mail deposited in a post office addressed to the Party
entitled to receive the same, or delivered to such Party, at the address for
such Party specified above.  The date of receipt of such notice, demand or other
communication shall be the date of delivery thereof if delivered, or, if given
by registered mail as aforesaid, shall be deemed conclusively to be the third
calendar day after the same shall have been so mailed, except in the case of
interruption of postal services for any reason whatsoever, in which case the
date of receipt shall be the date on which the notice, demand or other
communication is actually received by the addressee.
 
13.2           Change of Address.   Either Party may at any time and from time
to time notify the other Party in writing of a change of address and the new
address to which notice shall be given to it thereafter until further change.
 
SECTION 14 - GENERAL PROVISIONS
 
14.1           Entire Agreement.   This Agreement constitutes the entire
agreement to date between the Parties hereto and supersedes every previous
agreement, communication, expectation, negotiation, representation or
understanding, whether oral or written, express or implied, statutory or
otherwise, between the Parties with respect to the subject matter of this
Agreement.
 
14.2           Enurement.   This Agreement will enure to the benefit of and will
be binding upon the Parties hereto, their respective heirs, executors,
administrators and assigns.
 
14.3           Schedules.   The Schedules to this Agreement are hereby
incorporated by reference into this Agreement in its entirety.
 
14.4           Time of the Essence.   Time will be of the essence of this
Agreement.
 
14.5           Representation and Costs.   It is hereby further acknowledged and
agreed by the Parties hereto that each Party to this Agreement will bear and pay
its own costs, legal and otherwise, in connection with its respective
preparation, review and execution of this Agreement.
 
14.6           Applicable Law; Jurisdiction.   The situs of this Agreement is
Nevada, USA and for all purposes this Agreement will be governed exclusively by
and construed and enforced in accordance with the laws and Courts prevailing in
Nevada.  Any action or proceeding arising out of or relating to this Agreement
or any transaction contemplated hereby may be brought in the courts of the State
of Nevada, County of Clark, or, if it has or can acquire jurisdiction, in the
United States District Court for the District of Nevada, and each of the parties
irrevocably submits to the exclusive jurisdiction of each such court in any such
action or proceeding, waives any objection it may now or hereafter have to venue
or to convenience of forum, agrees that all claims in respect of the action or
proceeding shall be heard and determined only in any such court and agrees not
to bring any action or proceeding arising out of or relating to this Agreement
or any transaction contemplated hereby in any other court.  The parties agree
that any party may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained agreement among the parties
irrevocably to waive any objections to venue or to convenience of
forum.  Process in any action or proceeding referred to in the first sentence of
this Section 14.6 may be served on any party anywhere in the world.
 
14.7           Further Assurances.   The Parties hereto hereby, jointly and
severally, covenant and agree to forthwith, upon request, execute and deliver,
or cause to be executed and delivered, such further and other deeds, documents,
assurances and instructions as may be required by the Parties hereto or their
respective counsel in order to carry out the true nature and intent of this
Agreement.
 
14.8           Severability and Construction.   Each Section, section,
paragraph, term and provision of this Agreement, and any portion thereof, shall
be considered severable, and if, for any reason, any portion of this Agreement
is determined to be invalid, contrary to or in conflict with any applicable
present or future law, rule or regulation in a final unappealable ruling issued
by any court, agency or tribunal with valid jurisdiction in a proceeding to any
of the Parties hereto is a party, that ruling shall not impair the operation of,
or have any other effect upon, such other portions of this Agreement as may
remain otherwise intelligible (all of which shall remain binding on the Parties
and continue to be given full force and agreement as of the date upon which the
ruling becomes final).  The parties hereto are sophisticated and have been
represented by lawyers who have carefully negotiated the provisions hereof.  As
a consequence, the parties do not intend that the presumptions of any laws or
rules relating to the interpretation of contracts against the drafter of any
particular clause should be applied to this Agreement and therefore waive their
effects.
 
14.9           Captions.   The captions, section numbers, Section numbers and
Schedule numbers appearing in this Agreement are inserted for convenience of
reference only and shall in no way define, limit, construe or describe the scope
or intent of this Agreement nor in any way affect this Agreement.
 
14.10           Currency.   Unless otherwise stipulated, all references to money
amounts herein shall be in lawful money of the United States.
 
14.11           Counterparts.   This Agreement may be signed by the Parties
hereto in as many counterparts as may be necessary, and via facsimile if
necessary, each of which so signed being deemed to be an original and such
counterparts together constituting one and the same instrument and,
notwithstanding the date of execution, being deemed to bear the effective
Execution Date as set forth on the front page of this Agreement.
 
14.12           No Partnership or Agency.   The Parties hereto have not created
a partnership and nothing contained in this Agreement shall in any manner
whatsoever constitute any Party the partner, agent or legal representative of
any other Party, nor create any fiduciary relationship between them for any
purpose whatsoever.  No Party shall have any authority to act for, or to assume
any obligations or responsibility on behalf of, any other party except as may
be, from time to time, agreed upon in writing between the Parties or as
otherwise expressly provided.
 
14.13           Consents and Waivers.   No consent or waiver expressed or
implied by either Party hereto in respect of any breach or default by any other
Party in the performance by such other of its obligations hereunder shall:
 
(a)           be valid unless it is in writing and stated to be a consent or
waiver pursuant to this section;


(b)           be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation;


(c)           constitute a general waiver under this Agreement; or


(d)           eliminate or modify the need for a specific consent or waiver
pursuant to this section in any other or subsequent instance.


 


 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF each of the Parties hereto has hereunto executed this
Agreement as of the Execution Date as set forth on the front page of this
Agreement.
 


 


 
SOCIÉTÉ GUINEA CONSULTANT INTERNATIONAL (LTD) SARL.
 


 
By:
 
Name:
 
Title:  
 


 
AURASOURCE, INC.
 


 
By:           
 


 


 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A


INVESTMENT REPRESENTATIONS


Unless otherwise indicated, certain terms used below but not defined herein have
the meanings ascribed to them in the Agreement to which this exhibit is
attached.  Party A (for the purposes of this Exhibit A, “Investor”) hereby
represents and warrants, and hereby covenants and agrees to, all of the
following:


1.           Purchase Entirely for Own Account.  The Agreement is made with
Investor in reliance on Investor’s representation to Company, which by
Investor’s signing and delivery of the Agreement Investor hereby confirms, that
the Shares issued to and/or purchased by Investor (collectively, the
“Securities”), will be acquired for investment for Investor’s own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and that Investor has no present intention of selling, granting
any participation in, or otherwise distributing the same in any transaction
other than a transaction exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Act”).  By executing the Agreement,
Investor further represents that Investor does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
Securities.  Investor is experienced in making investments in the unregistered
and restricted securities.  Investor understands that such investments
(including Investor’s investment in the Securities) involve a high degree of
speculation and risk, including the loss of Investor’s entire investment in the
Securities.  Investor has such knowledge and experience in financial and
business matters that Investor is capable of evaluating the merits and risks of
the investment in Company represented by the Securities and, by reason of
Investor’s financial and business experience and/or its pre-existing substantive
relationship with Company, Investor has the capacity to protect Investor’s
interests in connection with the Securities.  Investor is financially able to
bear the economic risk of the investment represented by the Securities,
including a total loss of such investment.  The entire legal and beneficial
interest in the Securities is being purchased by Investor and shall be held only
for Investor’s account and neither in whole nor in part for any other person.
 
2.           No Advertising or General Solicitation.  Investor represents and
warrants to Company all of the following:  (i) that, the sale of the Securities
to Investor was not accomplished by the publication of any written or printed
communication, any pre-recorded telephone communication or any communication
spoken on radio, television or similar communication media; and (ii) that
Investor has not seen or received any advertisement or general solicitation with
respect to the sale of any of the securities of Company, including, without
limitation, the Securities.
 
3.           Reliance on Investor’s Representations.  Investor understands that
the Securities are not registered under the Act on the ground that their
issuance and sale in connection with the transactions contemplated by the
Agreement is (and will be) exempt from registration under the Act pursuant to
exemptions available thereunder (including, without limitation, the exemptions
available under Section 4(2) of the Act and Regulation D promulgated under the
Act), and that Company’s reliance on such exemption is predicated on Investor’s
representations set forth herein and in the Agreement.  Investor realizes that
the basis for the exemption may not be present if, notwithstanding such
representations, Investor has in mind merely acquiring any of the Securities for
a fixed or determinable period in the future, or for a market rise, or for sale
if the market does not rise. Investor has no such intention.
 
4.           Information Concerning Company.  Without limiting the terms of the
investment representations set forth herein, Investor represents that Investor:
(a) has had an opportunity to ask questions and receive answers from Company and
its officers and directors regarding matters relevant to Company and an
investment therein (e.g., as represented by the Securities); (b) has had the
opportunity to obtain any and all information that Investor deemed or deems
necessary to evaluate Company and Investor’s acquisition of the Securities, as
well as to verify the accuracy of the information provided to Investor; and
(c) has received all such information Investor deems necessary and appropriate
to evaluate the financial risks inherent in, and the merits of, an investment in
the Securities.  Without limiting the generality of the representations and
acknowledgments set forth in the Agreement, Investor understands and has had the
opportunity to review carefully each of the following: (1) the terms and
conditions of the Securities, (2) Company’s intended business plan, (3) the
capitalization and charter documents of the Company, including without
limitation, Company’s plans to issue securities as incentive compensation to
management personnel, employees and/or consultants of Company, which could
dilute the equity interest of Investor in Company, (4) the status and nature of
the assets of the Company, (5) the status and nature of liabilities of the
Company (including amounts and other obligations owed to third parties and
amounts and other obligations owed to affiliates and shareholders of the
Company), (6) the early-stage, developing and/or emerging nature of the business
of the Company, (7) the business prospects and financial affairs of Company,
(8) the competitive environment that Company and its business and services face
and (9) Company’s imminent need for substantial amounts of additional
financing.  Notwithstanding anything to the contrary in the Agreement, Investor
understands, acknowledges and agrees that (A) Company shall have no obligation
to complete any financing and Company can provide no assurance or guarantee that
any equity or other financing will be consummated at any time in the future, and
(B) the issuance and sale of shares or other securities in Company would result
in a dilution of Investor’s equity interest in Company.  Investor is fully aware
of the terms, conditions, limitations and restrictions applicable to Investor’s
ownership of the Securities and Investor’s ownership or equity state in Company.
 
5.           Accredited and Sophisticated Investor.  Investor is an “accredited
investor,” as such term is defined in Rule 502, Regulation D, the Act, by virtue
of the fact that Investor is either (i) a corporation, Massachusetts or similar
business trust, partnership, or an organization described in Section 501(c)(3)
of the Internal Revenue Code (tax exempt organization), in each case (a) not
formed for the specific purpose of acquiring securities of Company and
(b) having total assets in excess of $5,000,000, or (ii) an entity in which all
of the equity owners are “accredited investors.” By reason of Investor’s
(i) pre-existing substantive relationship with Company and one or more of its
officers, directors or control persons and/or (ii) by reason of Investor’s
business or financial experience, Investor is capable of evaluating the merits
and risks of the investment represented by the Securities and the merits and
risks of protecting Investor’s own interests in connection with such investment.
 
6.           Economic Risk.  Investor understands that the purchase of the
Securities will be a highly speculative investment and involves a high degree of
risk, and Investor is able, without impairing Investor’s financial condition, to
hold the Securities for an indefinite time and to suffer a complete loss of
Investor’s investment.
 
7.           Restricted Securities.  Investor understands and acknowledges that:
(a) the sale of the Securities has not been (and will not be) registered under
the Act, the Securities must be held indefinitely unless subsequently registered
under the Act or an exemption from the registration requirements of the Act is
available (such as Rule 144 under the Act), and Company is under no obligation
to register any sale or transfer of the Securities; (b) the Securities are
“restricted” securities within the meaning of Rule 144 and, to the extent they
are certificated, will be stamped with the legends specified in the Agreement
and other appropriate legends; (c) Company will make a notation in its records
of the aforementioned restrictions on transfer and legends; and (d) Company has
no obligation to register the transfer of any of the Securities and shall refuse
to register any such transfer not in compliance with applicable law.
 
8.           Further Limitations on Dispositions.  Without in any way limiting
the representations set forth above, Investor further agrees not to make any
disposition of all or any portion of the Securities (other than the valid
exercise or conversion thereof in accordance with their respective terms) unless
and until: (a) there is then in effect a registration statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or (b) (i) Investor shall have notified
Company of the proposed disposition and shall have furnished Company with a
detailed statement of the circumstances surrounding the proposed disposition,
and (ii) if requested by Company, Investor shall have furnished Company with an
opinion of counsel, satisfactory to Company and Company’s counsel, that such
disposition will not require registration of such Securities under the Act or
registration or qualification under any applicable state securities laws.
 
9.           No Government Recommendation or Approval.  Investor understands
that no United States federal or state agency, or similar agency of any other
country, has passed on or made any recommendation or endorsement of Company,
this transaction or the purchase of any of the Securities.
 
10.           Reliance on Own Investigation.  Investor has performed a thorough
independent due diligence review of Company, its business enterprise and
operations.  In connection with its due diligence review of Company, Investor
has reviewed information relating to Company’s operations, facilities, finances,
management, capitalizations, employees and other aspects of Company’s business
enterprise.  Notwithstanding anything contained in the Agreement to the
contrary, in making an investment decision with respect to the Securities under
the Agreement, Investor is relying entirely on its own investigation and
examination of Company and its business and has not based any investment
decision on statements from Company or any of its officers, directors,
employees, agents or other representatives.  Without limiting the generality of
the foregoing, no representations or warranties with respect to income, profits
or otherwise have been made to Investor by the Company or any of the Company’s
officers or directors, and Investor understands that Investor is subscribing for
the Shares without relying upon any representations or warranties.  Investor has
relied solely upon the advice of Investor’s own tax and legal advisors with
respect to the tax and other legal aspects of Investor’s investment in the
Shares.
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED, [______________________] (“Recipient”) hereby sells, assigns
and transfers unto AuraSource, Inc., a Nevada corporation (the
“Company”),_____________________ shares of Common Stock of the Company
represented by Certificate No. _____ herewith and does hereby irrevocably
constitute and appoint ______________________________ attorney to transfer the
said stock on the books of the Company with full power of substitution in the
premises.
 


 
Dated:  ________________
 


 
[______________________________]
 


 


 
By:
 
Its:
 


 


 


 


 


 


 
INSTRUCTIONS:  PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE
LINE.  THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO EXERCISE ITS
“REPURCHASE RIGHT” SET FORTH IN THE AGREEMENT WITHOUT REQUIRING ADDITIONAL
SIGNATURES ON THE PART OF RECIPIENT.
 
